OF     TEXAS
                               AUSTIN.     T-s        WSVll

 JOHN   L. EILL
Aa-roulvElr
          0-m
                                         August   1, 1974


      The Honorable   Raymond W. Vowell                     Opinion No.   H- 362
      Department   of Public Welfare
      John H. Reagan Building                               Re:   Authority of court
      Austin, Texas 78701                                         to assess a8 costs
                                                                  the fees for social
                                                                  study.   Sets. 11.12,
      Dear   Commissioner     Vowell:                             Family Code, Title II

          You    have asked our opinion as to the authority of a court, haying
      ordered     a social study in an adoption case, to impose the cost of the
      study in    court costs.  Similar questions arise in divorce cases where
      custody    is in dispute.

           Both Section 2 of Article 46(a), V. T. C. S., .the former adoption
      statute, and Section 11.12 (its corresponding     section) in the Family
      Code, authorize the court, upon the filing of a petition for adoption
      of a minor to order an investigation  or , as it is called in the Family
      Code, a social study.    Neither makes any provision      for its cost.

          Section 11.12 perhaps is broader than Sec. 2 of Article 46(a) in
      that it applies to all suits affecting the parent-child relationship.               :

          In Attorney General  Opinion WW-1372   (1962) this office was asked
      whether a district judge can assess an investigator’s  fees as court
      costs under the older statute.  The Opinion concluded:

              Therefore    it is our opinion, . . . that a district
              judge who entertains an adoption petition, has the
              discretion   to fix the amount of the compensation
              to be taxed as cost, to be paid to the investigator
              and, since there is no statute expressly       authorizing
              an investigator’s    fee in this instance,  the.allowance
              of such fee arises by implication,      and consequently,
              only reasonable     fees should be allowed.

                                                  p. 1699
  ,


The Honorable   Raymond    W.   Vowell,   page 2    (H-362)




    We are of the opinion that that conclusion is equally applicable   to
the social study called for by Section 11.12 of the Family Code.

                          SUMMARY

           A district judge may assess as court costs
       reasonable   investigator’s  fee for the social
       study’called   for by Section 11.12 of the Texas
       Family Code.

                                          Very   truly yours.




DAVID M. KENDALL,         Chairman
Opinion Committee




                                          p. 1700